Title: From Thomas Jefferson to Henry Knox, 22 July 1791
From: Jefferson, Thomas
To: Knox, Henry


          
            Dear Sir
            Philadelphia July 22. 1791.
          
          It having been agreed among us at a former session of the board of arts that the descriptions to be inserted in patents should be handed to us separately at our lodgings to be examined at leisure and approved with or without amendments, I now hand on to you  the inclosed which came to me from the Attorney General who had proposed some amendments to them; I have also proposed some of a trifling nature, merely to render the construction clearer, which are pencilled only, in my hand writing. We have endorsed on each our separate examination. When you shall have been so good as to have examined also, and proposed any amendments you may wish, if there be no material difference among us, Mr. Remsen will prepare a description accomodated to what shall appear to be agreed, and present it to us on Saturday next at our meeting. If there be a material diversity, it will await our meeting. I trouble you with this explanation, because the inclosed are the first which have been offered since we agreed on this plan. Hereafter they shall be sent you with a simple sketch of the amendments only.—Your’s respectfully & affectionately,
          
            Th: Jefferson
          
        